DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 19 January 2022 is acknowledged and entered.  Following the amendment, claims 19 and 24-30 are canceled, and claims 1-6, 8-10, 16 and 17 are amended.    
Currently, claims 1-18 and 20-23 are pending, and claims 1, 3, 5, 6, 10, 11, 13, 16-18, 20, 22 and 23 are under consideration. Claims 2, 4, 7-9, 12, 14, 15 and 21 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 19 are moot as the applicant has canceled the claim.
The rejection of claims 10 and 16-18 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 12/16/2021 and 1/19/2022 are acknowledged and have been considered.  A signed copy is attached hereto.  

Claims
Claim 1 is objected to for the following informalities, appropriate correction is required:
Claim 1 recites “and wherein where the canine …”; the following is suggested: delete “where” as it does not seem needed.

Double Patenting Rejections:  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 22 and 23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 20-27, of copending Application No. 16/733,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, for the reasons of record set forth in the last Office Action mailed on 12/9/2021, at pages 3-4. 
At page 12 of the response, the applicant requests that the double patenting rejection be held in abeyance until allowable subject matter has been identified.  As such, the rejection is maintained.  
Applicant is reminded that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, Applicant is advised that traversal of the rejection at such time would not be considered timely.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 6, 11, 13, 20, 22 and 23 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 12/9/2021, at pages 4-5. 
Claim 1 remains indefinite and confusing for the recitation “wherein the canine IgG Fc region variant, … comprises at least one amino acid substitution at a position selected from” positions 286, 312, 426 and 436, and “wherein where the canine IgG Fc region variant, … comprises an amino acid substitution at a position that corresponds to amino acid position 286 of the wild type canine IgG, …”, because it sounds that, unlike other three positions, position 286 substitution is required; however, if so, what does “comprises at least one amino acid substitution at a position selected from” positions 286, 312, 426 and 436 mean?  The metes and bounds of the claim, therefore, cannot be determined.  
Claim 11 is indefinite for the recitation “and conservative amino acid substitutions of any of foregoing” because it is unclear what it is meant.  According to the specification, “[T]he term "conservative amino acid substitution" as used herein refers to a substitution of one amino acid residue for another amino acid residue that has similar properties such as charge, hydrophobicity and size. In some embodiments, a conservative amino acid substitution refers to a substitution that results in similar properties or functions as another amino acid substitution. For example, a conservative amino acid substitution of A426Y can be A426F or A426T” (page , …), which uses ambiguous words and merely provides examples of something that falls within the intended definition, and does not provide clear definition for the term.  Further, it is unclear what “any of foregoing” is meant, for example, does it mean T286, 286L or 286Y?  The metes and bounds of the claim, therefore, cannot be determined.  Claim 13 is similarly indefinite.


Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim interpretation: as claim 1 is indefinite for the reasons above, the claim is interpreted as drawn to a polypeptide comprising a canine IgG Fc region variant or a canine FcRn-binding region thereof, which comprises at least one amino acid substitution at a position selected from the four positions recited, i.e., any one of positions 286, 312, 426 and 436.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakao et al. (EP 3 892 632 A1 (10/13/2021, provided by applicant), which was filed on 5/12/2019, and claims priority to WO2020116560 A1 (6/11/2020, in Japanese; provided by applicant), claiming priority to JP2018-228448 filed on 12/5/2018).  
Nakao discloses a variant of a parent polypeptide containing an Fc region of a dog or cat IgG, that shows a higher binding activity to a dog or cat FcRn than a binding activity of the parent polypeptide to a dog or cat FcRn, wherein the Fc region contains at least one amino acid modification (abstract, for example); and amino acids 2 to 5 positions are preferably modified; and that the modification of the amino acid is not particularly limited as long as the FnRn N434A, Y436T, Q438R, S440E); and DFV-2 (M428L, N434A, Y436T, Q438R, S440E).  Therefore, the reference anticipates claims 1, 5, 6, 10, 20 and 22.  Furthermore, Nakao teaches that the antibody or Fc fusion protein containing the Fc region variant of the present invention shows enhanced FcRn binding activity under acidic conditions, and long retention in plasma, accordingly, a pharmaceutical composition containing the antibody as the active ingredient and targeting dog or cat is provided (page 9, [0045]).  Therefore, the reference also anticipates claims 22 and 23. 

Conclusion:
No claim is allowed.
Claims 16-18 are objected to as being dependent upon a rejected base claim. 



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/18/22